                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


TODD MORGAN,

                           Plaintiff,

             v.                                        Case No. 19-CV-1637

ANDREW SAUL,
Commissioner of the Social Security Administration,

                           Defendant.


        ORDER REVERSING AND REMANDING FOR FURTHER
         PROCEEDINGS PURSUANT TO SENTENCE FOUR OF
                       42 U.S.C. § 405(g)


      This matter is before the court on the parties’ stipulation for remand for further

proceedings pursuant to sentence four of 42 U.S.C. § 405(g). (ECF No. 17.)

      It is hereby ORDERED that this case be remanded to the Agency pursuant to the

fourth sentence of 42 U.S.C. § 405(g) for further proceedings and that judgment be entered

pursuant to Federal Rule of Civil Procedure 58. Upon judicial remand, the Appeals

Council will remand this matter to an administrative law judge with instructions to offer

plaintiff the opportunity for a new hearing; proceed through the sequential evaluation
process as needed to reach a decision; if warranted, obtain additional vocational expert

testimony; and issue a de novo decision.

      Dated at Milwaukee, Wisconsin this 9th day of April, 2020.



                                               _________________________
                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                           2
